    Case 1:21-cv-01512-DLC Document 26 Filed 05/07/21 Page 1 of 25




David C. Van Leeuwen
Francois Peyrot
Peyrot & Associates, PC
62 William Street, 8th Floor
New York, New York 10005
(Phone: 646-650-2785); (Fax: 646-650-5109)

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

YOHANN FETET, SAID HAOUAL,                         Case # 21-CV-01512
                                                   Case # 21-CV-01532


                  Plaintiffs,
      -against-

ALTICE USA, INC., UNIVERSAL CABLE
HOLDINGS, INC., CSC HOLDINGS, LLC,

                  Defendants.




       MEMORANDUM OF LAW IN OPPOSITION TO DEFENDANTS’
                PARTIAL MOTION TO DISMISS




                                     David C. Van Leeuwen, Esq. (DV 2007)
                                     Francois Peyrot, Esq.
                                     PEYROT & ASSOCIATES, PC
                                     62 William Street, 8th Floor
                                     New York, New York 10005
                                     (646) 650-2785
                                     David.vanleeuwen@peyrotlaw.com

                                     Attorneys for Plaintiffs




                                     1
    Case 1:21-cv-01512-DLC Document 26 Filed 05/07/21 Page 2 of 25




                             TABLE OF CONTENTS


TABLE OF AUTHORITIES – page 3

PRELIMINARY STATEMENT - page 7

ARGUMENT – page 11

I. Legal Standard – Motion to Dismiss – page 11

II. Plaintiffs State a Valid Cause of Action that their Unpaid Earned Bonuses are

Wages under NY Labor Law (Wage Action) – page 12

III. Plaintiffs State a Claim for Breach of Contract (Wage Action) – page 16

IV. Plaintiffs are Permitted to Plead Unjust Enrichment in the Alternative (Wage

Action)– page 18

V. The Plaintiffs State a Claim for Breach of Contract (ATS Action) – page 18

VI. The Plaintiffs State a Claim for Fraud (ATS Action) – page 21

VII. The Plaintiffs State a Claim for Promissory Estoppel (ATS Action) – page 22

VIII. The Plaintiffs are permitted to Plead Unjust Enrichment in the Alternative

(ATS Action) – page 23

IX. Leave to Amend Pleadings Freely Granted – page 24

CONCLUSION – page 24




                                         2
    Case 1:21-cv-01512-DLC Document 26 Filed 05/07/21 Page 3 of 25




                           TABLE OF AUTHORITIES


Cases

Arbeeny v Kennedy Exec. Search, Inc., 71 AD3d 177, 182 [2010] – page 13

Arcadian Phosphates, Inc. v. Arcadian Corp., 884 F.2d 69, 72 (2d Cir.1989) –

page 22

Ashcroft v. Iqbal, 556 U.S. 662, 684 (2009) – page 11

Baldwin Cnty. Welcome Ctr. v. Brown, 466 U.S. 147, 149-50 n.3 (1984)

– page 11

Bazak Int'l Corp. v. Tarrant Apparel Grp., 347 F.Supp.2d 1, 4 (S.D.N.Y.2004) –

page 18, 23

Bell Atlantic v. Twombly, 550 U.S. 544, 563 n.8 (2007) – page 11

Breed v. Ins. Co of North America, 46 NY2d 351, 355 [1978] – page 16

Conley v. Gibson, 355 U.S. 41, 45–46, 78 S.Ct. 99, 102, 2 L.Ed.2d 80 (1957) –

page 11

Capital Bus. Credit LLC v. Tailgate Clothing Co., Corp., 172 A.D.3d 655, 656 (1st

Dept 2019) – page 19

Danann Realty Corp. v. Harris, 5 N.Y.2d 317, 320-21 (1959) – page 19

DeLeonardis v. Credit Agricole Indosuez, 2000 WL 1718543 (S.D.N.Y. 2000) –

page 15

Dwyer v. Regan, 777 F.2d 825, 829 (2d Cir.1985) – page 11

Esquire Radio & Elecs., Inc. v. Montgomery Ward & Co., 804 F.2d 787, 793 (2d

Cir.1986) – page 22




                                        3
    Case 1:21-cv-01512-DLC Document 26 Filed 05/07/21 Page 4 of 25




Fantozzi v. Axsys Techs., Inc., No. 07–CV–2667, 2008 WL 4866054, at *7

(S.D.N.Y. Nov. 6, 2008) – page 18, 23

Flores v. Lower E. Side Serv. Ctr., Inc., 4 N.Y.3d 363, 369, 795 N.Y.S.2d 491,

828 N.E.2d 593 (2005) – page 19

Foman v. Davis, 371 U.S. 178, 83 S. Ct. 227, 9 L. Ed. 2d 222 (1962) – page 24

Fowler v. UPMC Shadyside, 578 F.3d 203, 210 (3d Cir. 2009) – page 12

Furia v. Furia, 116 A.D.2d 694, (2d Dep’t 1986) – page 16

Giuntoli v. Garvin Guybutler Corp., 726 F.Supp. 494, 508 (1989) – page 12, 14

Greenfield v. Philles Records, Inc, 98 NY2d 562, 569 (2002) – page 16

Gruber v J.W.E. Silk, Inc., 52 AD3d 339, 340 [2008] – page 12

Guiry v. Goldman, Sachs, & Co, 31 A.D.3d 70 (1st Dept. 2006) – page 14

Hallet v. Stuart Dean Co., 481 F.Supp. 3d 294 (S.D.N.Y. 2020) – page 15

Hobart v. Schuler, 55 N.Y.2d 1023, 1024 (1982) – page 19

Int’l Bus. Machs. Corp. v. Martson, 37 F.Supp 2d 613 (S.D.N.Y. 1999) – page 15

Jacobson v. Cooper, 882 F.2d 717, 718 (2d Cir.1989) – page 11

JP Morgan Chase v. J.H. Elec. of N.Y., Inc., 69 A.D.3d 802, 803 (2d Dep’t 2010)

– page 16

Kaplan v Capital Co. of Am., 298 AD2d 110, 111 [2002], lv denied 99 NY2d 510

[2003] – page 13

Laduzinski v. Alvarez & Marsal Taxand LLC, 132 A.D.3d 164, 169 (1st Dept.

2015) – page 19

Lerner v. Fleet Bank, N.A., 459 F.3d 273, 290-91 (2d Cir. 2006) – page 12, 21

LibertyPointe Bank v. 75 E. 125th St., LLC, 95 A.D.3d 706, 706 (1st Dept. 2012)

– page 19

                                        4
     Case 1:21-cv-01512-DLC Document 26 Filed 05/07/21 Page 5 of 25




Loreley Financing 3 v. Wells Fargo Securities, 797 F.3d 160, 171 (2d. Cir. 2015)

– page 12

Matter of Wallace v. 600 Partners Co., 86 NY2d 543, 548 [1995] – page 16

MBIA Ins. Corp. v. Royal Bank of Canada, 28 Misc.3d 1225 (A) (Sup. Ct.

Westchester Co. 2010) – page 22

Mirchel v RMJ Sec. Corp., 205 AD2d 388, 389 (1994) – page 13

Mun. Consultants & Publishers v. Town of Ramapo, 47 N.Y.2d 144, 148–49, 417

N.Y.S.2d 218, 390 N.E.2d 1143 (1979) – page 18

Nat'l Union Fire Ins. Co. of Pittsburgh v. Clairmont, 231 A.D.2d 239, 241 (1st

Dep't 1997) – page 19

P.A. Bergner & Co. v. Martinez, 823 F.Supp. 151, 160 (S.D.N.Y.1993) – page 22

Paxi, LLC v. Shiseido Americas Corp. 636 F.Supp.2d 275 (SDNY 2019) – page

19

Pross v. Katz, 784 F.2d 455, 457 (2d Cir.1986) – page 11

Reprosystem, B.V. v. SCM Corp., 727 F.2d 257, 264 (2d Cir.1984) – page 22

Rudman v. Cowles Commc'ns, Inc., 30 N.Y.2d 1, 13 (1972) – page 19

Ryan v. Kellogg Partners Institutional Services, 19 N.Y.3d 1 (2012) – page 12, 13

Scheuer v. Rhoades, 416 U.S. 232, 236 (1974) – page 11

Simon v. FrancInvest, S. A., 192 A.D.2d 565 (1st Dept. 2021) – page 23

Stone v. Chung Pei Chemical Industry Co. Ltd., 790 F.2d 20, 22 (2d Cir.1986) –

page 11

Thayer v. Dial Indus. Sales, Inc., 85 F.Supp.2d 263 (2000), citing P.A. Bergner &

Co. v. Martinez, 823 F.Supp. 151, 160 (S.D.N.Y.1993) – page 22

Tischmann v. ITT/Sheraton Corp. 882 F.Supp. 1358 (S.D.N.Y 1995) – page 15

                                        5
    Case 1:21-cv-01512-DLC Document 26 Filed 05/07/21 Page 6 of 25




Truelove v. Northeast Capital & Advisory, Inc. 95 N.Y. 2d 220 (2000) – page 15

Walia v. Veritas Healthcare Sols., L.L.C., No. 13 Civ. 6935, 2015 WL 4743542, at

*6 (S.D.N.Y. Aug. 11, 2015) – page 12, 21



Statutes

Fed. R. Civ. P. 8(a)(2) – page 11

Fed. R. Civ. P. 9(b) – page 12

Fed. R. Civ. P. 15(a) – page 24

NY Labor Law § 190(1) – page 13




                                       6
     Case 1:21-cv-01512-DLC Document 26 Filed 05/07/21 Page 7 of 25




                           PRELIMINARY STATEMENT


       At all relevant times since their hiring in early 2017, Plaintiffs, Mr. Fetet

and Mr. Haoual, were respectively serving as Chief Executive Officer and

General Manager of Altice Technical Services, a core branch business of

Defendant ALTICE USA, INC., a publicly traded company (NYSU: ATUS).

During Plaintiffs’ tenure, they developed from the ground-up and grew the branch

business from $0.00 to over $500 million dollars in revenue and from 0 to over

3,100 workers, which they autonomously and effectively hired, managed and

supervised during this period of rapid expansion and highly profitable growth

(average yearly EBITDA Margin above $40 Million per year).

       As the facts of the matter shall seamlessly demonstrate, Plaintiffs were left

with no alternative but to commence these now consolidated actions, as a result

of Defendants’ dishonest attempts to deprive them of contracted compensation

justly due and owing.

       We note that in a last-minute attempt to improperly recast the narrative of

this dispute away from the facts, Defendants are now claiming, for the first time,

that Plaintiffs “[ran] the operating division for which they had the responsibility to

the point of failure and treated the branch business as a “personal piggy bank”.

This false claim which is insulting to our clients is not only without evidence but

also blatantly contrary to the facts and the actual performance and efficiency of

Plaintiffs regarding their management of said operating division, Altice Technical

Services, throughout the years.




                                           7
     Case 1:21-cv-01512-DLC Document 26 Filed 05/07/21 Page 8 of 25




       The facts of the matter include the Defendants' contracts to incentivize

and reward Plaintiffs, with the incentive structure of performance-based bonuses

plus equity in the branch business. Upon information and belief, similar incentive

structures exist in other branch businesses of the Altice Group throughout the

world, such as Portugal, Israel, France and the Dominican Republic.

       The facts also reflect the significant outperformance of Altice Technical

Services, [regarding the fiber-rich hybrid-fiber coaxial (“HFC”) broadband network

and the fiber-to-the-home (“FTTH”) network], operated and managed by

Plaintiffs, mentioned in multiple recent publications, including the 2020 Altice

USA, Inc., Annual Report on file with the SEC, and more recently, an April 29,

2021 article by Fierce Telecom quoting the CEO of Altice USA, Inc., Dexter Goei.

Exhibit D. These public statements and actual financial results of Defendants

are starkly contrary to Defendants' allegation that Altice Technical Services had

been run by Plaintiffs "to the point of failure”. Moreover, Defendants attempted

narrative does not and simply could not explain (i) why the Defendants would go

through the trouble of creating the promised “spin-off” entity (ATS US LLC) in

early 2020, and (ii) as a matter of fact, two months prior to Plaintiffs’ termination

issue Plaintiffs their long-promised 30% Equity in said ATS US LLC.

       On the other hand, the facts of this matter do fit within the Defendants

unscrupulous “bait and switch” business model of willfully delaying promised,

contracted and owed to compensation to Plaintiffs until they could be removed. It

should also be noted that Defendants’ improper termination letter for cause cited

only boilerplate “performance failures” and unspecific “improper conduct”, and

despite the rejection notice served by Plaintiffs on December 11, 2020,

                                          8
     Case 1:21-cv-01512-DLC Document 26 Filed 05/07/21 Page 9 of 25




referencing, among other things, the fact that there had never been any alleged

performance failures or improper conduct, much less were they ever been

subjected to any poor performance reviews, warnings, HR issues, nor any

disciplinary incidents or actions, Defendants remained silent and would stop any

communication with Plaintiff thereafter.

       It took Defendants until April 23, 2021 in their second partial motion to

dismiss, to manufacture the purported “cause” for termination. In fact, and once

again, the Plaintiffs were improperly terminated as an attempt by Defendants to

deprive them of compensation justly due and most certainly as the facts shall

evidence, as a reprisal for the Plaintiffs raising the issues and concerns regarding

material internal accounting manipulation practices of Altice USA, Inc, a public

company vis-a-vis its branch business. In it in fact no surprise in this context that

Plaintiff’s unlawful termination came only a few days after Plaintiffs restated in

writing to Defendants’ CEO, Mr. Dexter Goei and Chairman, Mr. Patrick Drahi,

their concerns about said accounting manipulation and other compliance issues.

       Despite the fact that Plaintiffs have properly set forth valid causes of

action as against Defendants, Defendants again move for partial dismissal, this

time of the consolidated complaint. More specifically, Defendants in the Wage

Action, claim that Plaintiffs’ earned bonus does not fit within the definition of

wages pursuant to New York Labor Law and that it was discretionary and

therefore no breach of contact claim exists. Defendants now include a new

argument, in that the somehow claim of an earned bonus was not “vested”.

       However, this bonus was earned and therefore is a “wage” as pursuant to

the labor law and as it related directly to the personal efforts of the CEO and

                                           9
    Case 1:21-cv-01512-DLC Document 26 Filed 05/07/21 Page 10 of 25




General manager. A valid breach of contract claim also exists, as the complaint

properly alleges that the statement of disagreement was not served by

Defendants at all in accordance with the bonus plan, much less timely, a fact

which Defendants do not and cannot deny. As such, the bonus was earned and

the Defendants subsequent failure to pay also constitutes a breach of contract.

       In any event whatsoever, the very nature of the bonus compensation at

stake here is not discretionary and resulted from a non-equivocal written contract

and a non-ambiguous incentive plan agreement with a strict valuation formula

and a guaranteed right to compensation.

       As to the ATS Action, Defendants’ claim that the integration clause in the

settlement agreement precludes the breach of contact claim is illogical and

without merit, as the integration clause is, among other things, unspecific and

boilerplate and does not preclude the claims. Defendants have also properly

pled the promissory estoppel and unjust enrichment claims as more completely

set forth below and as supported by the true facts of this matter.

       For the reasons set forth herein, the application should be denied in its

entirety.




                                        10
    Case 1:21-cv-01512-DLC Document 26 Filed 05/07/21 Page 11 of 25




                                     ARGUMENT

I. Legal Standard – Motion to Dismiss

       On a motion to dismiss, the Court must read the complaint generously,

drawing all reasonable inferences in favor of the plaintiff. Pross v. Katz, 784 F.2d

455, 457 (2d Cir.1986); Dwyer v. Regan, 777 F.2d 825, 829 (2d Cir.1985).

Plaintiff's well-pleaded allegations must be accepted by the Court as

true. E.g. Jacobson v. Cooper, 882 F.2d 717, 718 (2d Cir.1989). A claim should

be dismissed only if “it appears beyond doubt that the plaintiff can prove no set of

facts in support of her claim which would entitle her to relief.” Conley v.

Gibson, 355 U.S. 41, 45–46, 78 S.Ct. 99, 102, 2 L.Ed.2d 80 (1957); Stone v.

Chung Pei Chemical Industry Co. Ltd., 790 F.2d 20, 22 (2d Cir.1986)

        It is well settled that a pleading is sufficient if it contains “a short and plain

statement of the claim showing that the pleader is entitled to relief.” Fed. R. Civ.

P. 8(a)(2). However, “[a]lthough the Federal Rules of Civil Procedure do not

require a claimant to set forth an intricately detailed description of the asserted

basis for relief, they do require that the pleadings give defendant fair notice of

what the plaintiff’s claim is and the grounds upon which it rests.” Baldwin Cnty.

Welcome Ctr. v. Brown, 466 U.S. 147, 149-50 n.3 (1984) (quotation and citation

omitted).

       A district court, in weighing a motion to dismiss, asks “not whether a

plaintiff will ultimately prevail but whether the claimant is entitled to offer evidence

to support the claims.” Bell Atlantic v. Twombly, 550 U.S. 544, 563 n.8 (2007)

(quoting Scheuer v. Rhoades, 416 U.S. 232, 236 (1974)); see also Ashcroft v.

Iqbal, 556 U.S. 662, 684 (2009) (“Our decision in Twombly expounded the

                                           11
    Case 1:21-cv-01512-DLC Document 26 Filed 05/07/21 Page 12 of 25




pleading standard for ‘all civil actions’ . . ..”); Fowler v. UPMC Shadyside, 578

F.3d 203, 210 (3d Cir. 2009) (“Iqbal . . . provides the final nail-in-the-coffin for the

‘no set of facts’ standard that applied to federal complaints before Twombly.”).

       As to Rule 9(b), “[t]he complaint must (1) detail the statements…that the

plaintiff contends are fraudulent, (2) identify the speaker, (3) state where and

when the statements…were made, and (4) explain why the statements…are

fraudulent.” Loreley Financing 3 v. Wells Fargo Securities, 797 F.3d 160, 171

(2d. Cir. 2015) (internal quotation marks omitted). Second, the complaint must

“allege facts that give rise to a strong inference of fraudulent intent.” Id. (internal

quotation marks omitted). “The requisite ‘strong inference’ of fraud may be

established either (a) by alleging facts to show that defendants had both motive

and opportunity to commit fraud, or (b) by alleging facts that constitute strong

circumstantial evidence of conscious misbehavior or recklessness.” Lerner v.

Fleet Bank, N.A., 459 F.3d 273, 290-91 (2d Cir. 2006); Walia v. Veritas

Healthcare Sols., L.L.C., No. 13 Civ. 6935, 2015 WL 4743542, at *6 (S.D.N.Y.

Aug. 11, 2015).



II. Plaintiffs State a Valid Cause of Action that their Unpaid Earned Bonuses
are Wages under NY Labor Law (Wage Action).


        “[B]onus payments, already due and vested ... fall within the definition of

wages in § 190.” Ryan v. Kellogg Partners Institutional Services, 19 N.Y.3d 1

(2012), citing Giuntoli v. Garvin Guybutler Corp., 726 F.Supp. 494, 509

(S.D.N.Y.1989)( “[p]laintiff here does not assert unlawful deductions from wages,

but instead contends that bonus payments, already due and vested, have not

                                           12
    Case 1:21-cv-01512-DLC Document 26 Filed 05/07/21 Page 13 of 25




been paid to her. Such past due bonuses fall within the definition of wages in §

190”); NY Labor Law § 190(1).

      New York also has “a long-standing policy against forfeiture of earned

wages” (Gruber v J.W.E. Silk, Inc., 52 AD3d 339, 340 [2008]), which may apply

to bonuses as well (see Arbeeny v Kennedy Exec. Search, Inc., 71 AD3d 177,

182 [2010]).

      Unless an employer “clearly indicate[s] that bonuses are discretionary”

(Ryan v Kellogg Partners Inst. Servs., 79 AD3d 447, 448 [2010], affd 19 NY3d 1

[2012]; see Kaplan v Capital Co. of Am., 298 AD2d 110, 111 [2002], lv denied 99

NY2d 510 [2003]), the issue “whether unpaid incentive compensation under a

defendant's bonus plan constitutes a discretionary bonus or earned wages not

subject to forfeiture is [one] of fact”. Mirchel v RMJ Sec. Corp., 205 AD2d 388,

389 (1994).

      The complaint alleges, in pertinent part, that in or around September

2020, Plaintiffs timely transmitted their determination of the EBITDA and Bonus

calculation of January 2020 through September 2020 to Defendant ALTICE USA,

INC (hereinafter “2020 Bonus”). Exhibit A ¶ 27. Defendant ALTICE USA, INC.

accepted this determination and did not deliver a statement of disagreement to

our clients pursuant to Section 4.2.3 of the Agreement within the twenty-one (21)

day period set forth in the Agreement. Exhibit A ¶ 29; Exhibit B 4.2.3.

      When Defendant ALTICE USA, Inc. failed to deliver a statement of

disagreement in accordance with the bonus plan, the 2020 Bonus was earned,

vested, and due and owing on or about November 2, 2020. This all occurred well

prior to their unlawful termination on December 8, 2020. Exhibit A ¶ 30.

                                        13
    Case 1:21-cv-01512-DLC Document 26 Filed 05/07/21 Page 14 of 25




       The failure to pay the earned bonus resulted in straight damages in the

amount of Two Million Eight Hundred Fifty-One Thousand and Sixty-Three ($

2,851,063.00 USD) Dollars. Exhibit A ¶ 28. By way of context, upon information

and belief, the COO and CEO of Defendant ALTICE USA, Inc. received an

average yearly equity compensation over the last four years of more than

Nineteen Million ($19,000,000.00) Dollars per year and Seventy-Five Million

($75,000,000.00) Dollars per year, respectively.

       Defendants argue that the bonus does not constitute a wage if it is tied to

the success of the company, and not one’s personal performance, but since the

Plaintiffs are CEO and General Manager of the branch business, the personal

performance of Plaintiffs, is the determinative factor and the intention of the

agreement and warrants at least some discovery on the issue.

       Plaintiffs’ position is also corroborated by the language of the Bonus Plan,

as follows:

       “2.1 Purpose.

        The COMPANY give MANAGEMENT the task of managing, advising, and
       directing ATS in the execution of its technical, network and field services
       activities and all management and operational related functions, as they
       may evolve and as more fully set forth herein and pursuant to
       MANAGEMENT’s employment by COMPANY.” See Exhibit B
       (emphasis supplied)


       The severance payments are also considered a wage pursuant to Labor

Law § 190. Giuntoli v. Garvin Guybutler Corp., 726 F.Supp. 494, 508 (1989).

As such, the severance payments are properly pled in the complaint.

       Defendants cite a number of cases in their papers, but those cases do not

involve an earned, vested bonus. Guiry v. Goldman, Sachs, & Co, 31 A.D.3d 70

                                         14
    Case 1:21-cv-01512-DLC Document 26 Filed 05/07/21 Page 15 of 25




(1st Dept. 2006)(unvested, contingent equity), Tischmann v. ITT/Sheraton Corp.

882 F.Supp. 1358 (S.D.N.Y 1995)(not guaranteed bonus plan); Truelove v.

Northeast Capital & Advisory, Inc. 95 N.Y. 2d 220 (2000) (contingent); Int’l Bus.

Machs. Corp. v. Martson, 37 F.Supp 2d 613 (S.D.N.Y. 1999)(case does not

involve a bonus but stock-options with divesting clause) DeLeonardis v. Credit

Agricole Indosuez, 2000 WL 1718543 (S.D.N.Y. 2000)(unused vacation pay);

Hallet v. Stuart Dean Co., 481 F.Supp. 3d 294 (S.D.N.Y. 2020) (terminated prior

to 2019 bonus).

       Defendants also argue that the bonus plan had not vested and in doing

so, cite Section 4.2 of the Bonus Plan. However, they completely ignore the

language of the settlement agreement, which indicates that in section 2 that the

bonus plan would continue “month to month” thereafter. Exhibit C ¶ 2.

Moreover, there is no language in the Bonus Plan that tied vesting to the year

end. Once Defendant ALTICE USA, Inc. failed to deliver a statement of

disagreement in accordance with the bonus plan, the 2020 Bonus was earned,

vested, and due and owing on or about November 2, 2020.

       Concomitantly, Defendants state in their preliminary statement that the

Defendant Universal Cable Holdings, Inc., should be dismissed from this action.

However, this is not appropriate. It is not disputed that, at least, Defendant

Universal Cable Holdings was the payor for Altice USA, Inc. Exhibit E. Plaintiffs

submit that any dismissal of Defendant Universal Cable Holdings, Inc. is at best

premature.

       Thus, the partial motion to dismiss should be denied in this regard.




                                         15
    Case 1:21-cv-01512-DLC Document 26 Filed 05/07/21 Page 16 of 25




III. The Plaintiffs State a Claim for Breach of Contact (Wage Action)


       In New York, “[t]he elements of a cause of action for breach of contract

are (1) formation of a contract between plaintiff and defendant, (2) performance

by plaintiff, (3) defendant’s failure to perform, [and] (4) resulting damage. JP

Morgan Chase v. J.H. Elec. of N.Y., Inc., 69 A.D.3d 802, 803 (2d Dep’t

2010); Furia v. Furia, 116 A.D.2d 694, (2d Dep’t 1986).

       As stated above, “[A] written agreement that is complete, clear and

unambiguous on its face must be enforced according to the plain meaning of its

terms.” Greenfield v. Philles Records, Inc, 98 NY2d 562, 569 (2002); see also,

Matter of Wallace v. 600 Partners Co., 86 NY2d 543, 548 (1995); Breed v. Ins.

Co of North America, 46 NY2d 351, 355 (1978)

       The Plaintiffs have properly pled the existence of a contract, which is not

controverted. Exhibit A. Plaintiffs have properly preformed, and as set forth

above, as Plaintiffs timely transmitted their determination of the EBITDA and

Bonus calculation of January 2020 through September 2020 to Defendant

ALTICE USA, INC (hereinafter “2020 Bonus”). Exhibit A ¶ 27. Defendant

ALTICE USA, INC. accepted this determination and did not deliver a statement of

disagreement to our clients pursuant to Section 4.2.3 of the Agreement within the

twenty-one (21) day period set forth in the Agreement. Exhibit A ¶ 29; Exhibit B.

       Although for motion to dismiss purposes, the pleaded facts in the

complaint are deemed to be true, and if the Defendants had served a statement

of disagreement, one would suspect that they would be waiving it before the

court now.



                                         16
      Case 1:21-cv-01512-DLC Document 26 Filed 05/07/21 Page 17 of 25




        As such, the failure to pay the earned bonus constitutes the breach of

contract and resulted in damages in the amount of Two Million Eight Hundred

Fifty-One Thousand and Sixty-Three ($ 2,851,063.00 USD) Dollars. Exhibit A ¶

27.

        Defendants’ argument that the bonus plan was discretionary is untrue.

The Incentive Bonus plan has a straightforward compensation formula based on

the financials and the performance of the company. Exhibit B § 4.1. The mere

fact that the chairman of the board would be deciding unresolved issues pursuant

to section 4.2.4.2 does not mean he had absolute discretion, as ultimately the

financials would govern the amounts owed, and he could not simply ignore the

financials and defraud Plaintiffs of their compensation owed. Exhibit B § 4.2.4.2.

        All of this of course, is a moot point, as no statement of disagreement was

delivered in accordance with the bonus plan, much less a timely one.

        As stated above, Defendants also argue that the bonus plan had not

vested and in doing so, cite Section 4.2 of the Bonus Plan. However, they

completely ignore the language of the settlement agreement, which indicates that

in section 2 that the bonus plan would continue “month to month” thereafter.

Exhibit C ¶ 2.

        As such, the partial motion to dismiss should be denied in this regard as

well.




                                         17
      Case 1:21-cv-01512-DLC Document 26 Filed 05/07/21 Page 18 of 25




IV.     Plaintiffs are Permitted to Plead Unjust Enrichment in the Alternative
        (Wage Action)


        “While a party generally may not simultaneously recover upon a breach of

contract and unjust enrichment claim arising from the same facts, it is still

permissible to plead such claims as alternative theories.” See Fantozzi v. Axsys

Techs., Inc., No. 07–CV–2667, 2008 WL 4866054, at *7 (S.D.N.Y. Nov. 6,

2008); Bazak Int'l Corp. v. Tarrant Apparel Grp., 347 F.Supp.2d 1, 4

(S.D.N.Y.2004).

        Plaintiffs respectfully submit that it has plead the theory of unjust

enrichment in the alternative. Defendants claim that there was no reasonable

expectancy of receiving compensation due to the alleged “discretionary” nature

of the bonus. However, as set forth more completely above, the bonus was

earned and the mere fact that the chairman of the board would be deciding

unresolved issues pursuant to section 4.2.4.2 does not mean he had absolute

discretion, as ultimately the financials would govern the amounts owed.

        As such, the partial motion to dismiss should be denied in this regard.




V.      The Plaintiffs State a Claim for Breach of Contact (ATS Action)

        A contract can be formed under New York law without the execution of a

written document, see Mun. Consultants & Publishers v. Town of Ramapo, 47

N.Y.2d 144, 148–49, 417 N.Y.S.2d 218, 390 N.E.2d 1143 (1979)

        To determine whether a party entered into a contractual agreement, a

court looks to “the objective manifestations of the intent of the parties as

                                           18
    Case 1:21-cv-01512-DLC Document 26 Filed 05/07/21 Page 19 of 25




gathered by their expressed words and deeds.” Flores v. Lower E. Side Serv.

Ctr., Inc., 4 N.Y.3d 363, 369, 795 N.Y.S.2d 491, 828 N.E.2d 593 (2005).

       It is the responsibility of the court to interpret written instruments, while

other evidence about intent, “from which differing inferences may be drawn.

Paxi, LLC v. Shiseido Americas Corp. 636 F.Supp.2d 275 (SDNY 2019).

       "The extent to which contracts may be deemed interdependent, of course,

depends upon the intent of the parties." Nat'l Union Fire Ins. Co. of Pittsburgh

v. Clairmont, 231 A.D.2d 239, 241 (1st Dep't 1997). "Whether the parties

intended to treat both agreements as mutually dependent contracts, the breach

of one undoing the obligations under the other, is a question of fact." Rudman

v. Cowles Commc'ns, Inc., 30 N.Y.2d 1, 13 (1972); see Capital Bus. Credit LLC

v. Tailgate Clothing Co., Corp., 172 A.D.3d 655, 656 (1st Dept 2019) ("Whether

the parties intended to treat the licensing agreement, the manufacturing

agreement and the distribution agreement as mutually dependent contracts . . . is

a question of fact.")

       In New York, the courts have required the parties to specify the

agreements and matters being merged or integrated into their

agreement. See Hobart v. Schuler, 55 N.Y.2d 1023, 1024 (1982); LibertyPointe

Bank v. 75 E. 125th St., LLC, 95 A.D.3d 706, 706 (1st Dept. 2012). Without such

specificity, the courts have allowed parole evidence to be used to explain the

parties’ intent, especially in cases involving claims of fraudulent

inducement. Danann Realty Corp. v. Harris, 5 N.Y.2d 317, 320-21 (1959)

Laduzinski v. Alvarez & Marsal Taxand LLC, 132 A.D.3d 164, 169 (1st Dept.




                                          19
    Case 1:21-cv-01512-DLC Document 26 Filed 05/07/21 Page 20 of 25




2015) (holding that merger clause was mere boilerplate and “too general to bar

plaintiff’s claim”).

        In this case, not only have Plaintiffs properly plead the elements of a

breach of contract claim, including the breach, but the intentions of the parties

regarding the equity stake is corroborated by the facts. More specifically, the

surrender of the 30% stake in ATS BV, the signed operating agreement giving

them the 30% stake, a bank account was formed, federal tax ID was obtained,

Plaintiffs were named as CEO & COO, transfer of asset guidelines were

established, and a transfer of immigration visas was facilitated, among other

things. Exhibit A ¶¶ 49, 56, 59, 60, 64, 65, 66.

        Defendants attempt to refer to an integration clause in the Settlement

Agreement does not preclude this claim, as set forth by the caselaw above. The

integration clause is boilerplate, does not specifically refer to the agreement

regarding the equity stake, or anything about ATS US LLC at all. The integration

clause itself references a qualifier, “with respect to the subject matter hereof”,

which was clearly a dispute over the 2018 Bonus. Exhibit A ¶¶ 49, 59, 60, 64,

65, 66; Exhibit C¶¶ Second Whereas and 14

        Not only does the conduct of the parties run contrary to Defendant’s

position, but all of this took place after the signing of the Settlement Agreement,

and to the extent Defendants claim it is somehow a release of claims, the breach

occurred at the earliest in November 2020.

        Concomitantly, Defendant’s state in their preliminary statement that the

Defendant CSC Holdings, LLC., should be dismissed from this action. However,

this is not appropriate. It is not disputed that, at least, Defendant CSC Holdings,

                                          20
      Case 1:21-cv-01512-DLC Document 26 Filed 05/07/21 Page 21 of 25




LLC signed the operating agreement for ATS US, LLC, which is integral to the

claims in this matter. Exhibit A ¶ 60. Plaintiffs submit that any dismissal of

Defendant CSC Holdings, LLC. is at best premature.




VI.     The Plaintiffs State a Claim for Fraud (ATS Action)

        Defendants claim that Plaintiff fail to meet the Rule 9(b) standard.

Contrary to Defendants contentions, the Plaintiffs do plead the fraudulent

statement, the speakers, and where the statements were made. Exhibit A ¶ 135,

136, 137.

        Plaintiffs have also plead the requisite intent,

        “The above statement and representation that they would receive a thirty
        (30%) percent interest in the future restructuring was made with
        knowledge of its falsity at the time, and to induce Plaintiffs to build and
        grow their branch business, and continue working for Defendants, until
        they no longer needed them, replaced them, and then would attempt to
        fraudulently deprive them of their shares in the business or the value of
        said shares.” Exhibit A ¶ 136.


        As stated above, “The requisite ‘strong inference’ of fraud may be

established either (a) by alleging facts to show that defendants had both motive

and opportunity to commit fraud, or (b) by alleging facts that constitute strong

circumstantial evidence of conscious misbehavior or recklessness.” Lerner v.

Fleet Bank, N.A., 459 F.3d 273, 290-91 (2d Cir. 2006); accord Walia v. Veritas

Healthcare Sols., L.L.C., No. 13 Civ. 6935, 2015 WL 4743542, at *6 (S.D.N.Y.

Aug. 11, 2015).




                                           21
       Case 1:21-cv-01512-DLC Document 26 Filed 05/07/21 Page 22 of 25




         In this case, the motive and opportunity to commit fraud should be clear

from the large amounts at stake in the ATS Action.

         As such, the partial motion to dismiss should be denied in this regard.




VII.     The Plaintiffs State a Claim for Promissory Estoppel (ATS Action)

         Under New York law, a claim for detrimental reliance is analyzed as a

claim of promissory estoppel where the claim has its basis in an unenforceable

oral agreement. Thayer v. Dial Indus. Sales, Inc., 85 F.Supp.2d 263 (2000), citing

P.A. Bergner & Co. v. Martinez, 823 F.Supp. 151, 160 (S.D.N.Y.1993).

         Under promissory estoppel, reliance upon a promise becomes grounds for

recovery. P.A. Bergner & Co. v. Martinez, 823 F.Supp. 151, 160 (S.D.N.Y.1993).

To state a claim of promissory estoppel, plaintiff must show: “a clear and

unambiguous promise; a reasonable and foreseeable reliance by the party to

whom the promise is made; and an injury sustained by the party asserting the

estoppel by reasons of his reliance.” See Arcadian Phosphates, Inc. v. Arcadian

Corp., 884 F.2d 69, 72 (2d Cir.1989) (quoting Esquire Radio & Elecs., Inc. v.

Montgomery Ward & Co., 804 F.2d 787, 793 (2d Cir.1986); Reprosystem, B.V. v.

SCM Corp., 727 F.2d 257, 264 (2d Cir.1984).

         A plaintiff may “plead contract and estoppel in the alternative, particularly

where there is a question of whether the contract governs the subject matter at

issue.” MBIA Ins. Corp. v. Royal Bank of Canada, 28 Misc.3d 1225 (A) (Sup. Ct.

Westchester Co. 2010).




                                           22
        Case 1:21-cv-01512-DLC Document 26 Filed 05/07/21 Page 23 of 25




                In this case, Plaintiffs have properly pled the elements of

          promissory estoppel, Exhibit A ¶¶ 118-123.



VIII.     Plaintiffs are Permitted to Plead Unjust Enrichment in the Alternative
          (ATS Action)


          As stated above, “While a party generally may not simultaneously recover

upon a breach of contract and unjust enrichment claim arising from the same

facts, it is still permissible to plead such claims as alternative

theories.” See Fantozzi v. Axsys Techs., Inc., No. 07–CV–2667, 2008 WL

4866054, at *7 (S.D.N.Y. Nov. 6, 2008); Bazak Int'l Corp. v. Tarrant Apparel

Grp., 347 F.Supp.2d 1, 4 (S.D.N.Y.2004).

          Moreover, Plaintiffs have properly pled an unjust enrichment claim.

Plaintiffs conferred benefits to Defendants in the form of delivering their

combined thirty (30%) percent stake in ATS BV, worth approximately $20 million

for a token Thirty Thousand (30,000.00) Euro each, which the court should not in

good conscience permit Plaintiffs to retain.

          The question as to whether “it is against equity and good conscience to

permit [defendant] to retain what is sought to be recovered”, is “ill suited to

summary disposition”, much less a motion to dismiss. Simon v. FrancInvest, S.

A., 192 A.D.2d 565 (1st Dept. 2021).

          As such, the partial motion to dismiss should be denied in this regard.




                                           23
      Case 1:21-cv-01512-DLC Document 26 Filed 05/07/21 Page 24 of 25




IX.     Leave to Amend Pleadings Freely Granted

        In the unlikely event this court finds the pleadings insufficient, Plaintiffs

hereby requests leave to amend. Plaintiffs acknowledge that the order of the

court has limited leave to amend, to the extent issue were raised by the first

motion to dismiss, later mooted.

        Under Fed.R.Civ.P. 15(a), leave to amend a complaint shall be freely

given in the absence of circumstances such as undue delay, bad faith or dilatory

motive, undue prejudice to the opposing party or futility of

amendment. See Foman v. Davis, 371 U.S. 178, 83 S. Ct. 227, 9 L. Ed. 2d 222

(1962).




                                        CONCLUSION

        For the reasons set forth herein, Plaintiffs respectfully requests that the

Partial Motion to Dismiss be denied.




                                           24
   Case 1:21-cv-01512-DLC Document 26 Filed 05/07/21 Page 25 of 25




                                 Respectfully Submitted,

                                 /s/ David C. Van Leeuwen
                                 David C. Van Leeuwen, Esq. (DV 2007)
                                 Francois Peyrot, Esq.
                                 PEYROT & ASSOCIATES, PC
                                 62 William Street, 8th Floor
                                 New York, New York 10005
                                 (646) 650-2785
                                 David.vanleeuwen@peyrotlaw.com

                                 Attorneys for Plaintiffs


Dated: May 7, 2021
New York, New York




                                 25
